ON SUGGESTION OF ERROR.
On a former day this cause was reversed, and judgment was entered in this court in favor of the appellant, and the appellees have filed a suggestion of error, in which it is urged that the reversal of the decree of the court below was erroneous for two reasons:
"First. Because the result of the holding is that if a railroad owns some property (not a part of the railroad) situated in more than one county, and owns some other property (not a part of the railroad) situated wholly in one county, the property situated wholly in one county shall be assessed by the state tax assessor, merely because the railroad owns some other property, not of the same species, not situated wholly in one county. This holding causes a conflict between section 112 and sections 135 and 138 of the Constitution. *Page 445 
"Second. The railroad has no right under its charter to own the Hotel Hattiesburg, and therefore the state tax assessor could not assess it."
The first point presented by counsel on this suggestion of error was argued at length in the original brief of counsel and is fully discussed in the opinion of the court, and we do not deem it necessary to add anything to the discussion of this point. The second point now urged by counsel does not seem to have been made, or, if made, was not pressed at the original hearing.
Counsel now cites many authorities to establish the proposition that, under its charter, the railroad company has no right to own the Hotel Hattiesburg, a hotel that is devoted to the accommodation of the general public, and in support of the asserted right of the appellee to contest, in this proceeding, the right of said company to own the hotel, they rely on the case of Gunter v. City of Jackson, 130 Miss. 686, 94 So. 842, 27 A.L.R. 1043.
In the Gunter case the church was asserting the right to an exemption from all taxes on property which it had no right to own, for the reason that there had been no proceeding by the state to escheat the title to such property. One asserting an exemption from taxation must clearly establish his right thereto, and in the Gunter case the court quoted with approval the language of the Massachusetts court in the case of BaptistChurch v. Boston, 204 Mass. 28, 90 N.E. 572, that:
"A party, asking an exemption of his property under this general statute, must come as an owner who has a title which the state is bound to recognize," and "a corporation, which as against the state has no right to hold such property, is not in a position to claim a statutory exemption which is intended only for a holding fully authorized by law."
Exemptions from taxation are granted by the state, and in the Gunter case the church was asserting or claiming an exemption which was based upon its own wrong in holding property which it was not authorized by law to own, and the court held that: *Page 446 
"In a proceeding by the state, or any of its political subdivisions, to fix or enforce a tax charge against property, whose liability therefor depends on whether the title is held in violation of the public policy of the state, as declared by its statutes, it is competent to show that the title is so held, and the public revenues do not have to await a proceeding by the state to escheat the title to such property."
In the case at bar the railroad company is asserting no right to an exemption from taxation on the property involved. It is merely asserting that it has been once assessed on this property by officers of the state who were authorized by law so to do. By assessing this property for taxation as the property of the railroad company, the state, through its officers, has so far, in effect, recognized the right of the company to own the property. This proceeding in effect calls in question the respective rights of the state and local taxing authorities. The state in its sovereign capacity has exercised its authority to assess this property as the property of the railroad company, and we do not think that a political sub-division of the state can, in this proceeding, raise the question of the right of the company to own it. If, in fact, the railroad company has no right to own this property, the state can maintain proper proceedings to escheat the title, but upon the question of the right of the company to own this property we express no opinion.
The suggestion of error will therefore be overruled.
Overruled.